eDetailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding Claims 1 and 21, the claims are limited to a primary (or first) and auxiliary (or second) capacitor that are permanently engaged by a particular state of a switch. The main issue with these claims is that they are method claims couched in a device, which is impermissible as indefinite (see MPEP 2173.05(p)).  The section relates to mixed product and process claims. In re Katz Interactive Call Processing Litigation invalidated claims directed at a system that had limitations directed to individual callers entering data that affected the system. IPXL Holdings V. Amazon.com also invalidated claims to a system that required user input. See also In re Collier, 397 F.2d 1003, 1006, 158 USPQ 266, 268 (CCPA 1968), also regarding some sort of user interaction defining a structure, specifically a wire end that may or may not be crimped: “The main fault we observe in claim 17 is indefiniteness in the sense that things which may be done are not required to be done.”  Here, the engaging or disengaging of switches to engage or disengage capacitors is done at some other point by a user. Some testing is done to determine if the “main” capacitor is within tolerance, and if not, one of the “auxiliary” capacitors are engaged into the resonant tank instead of the main capacitor. Just like in Collier, there is no requirement 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7761067 to Tsai et al. (Tsai) in view of U.S. Pat. Pub. No. 20150022938 to Okada et al. (Okada) and further in view of 9368720 Moon et al. (Moon).

Regarding Claims, 1, 2, 21 and 22, Tsai teaches a high-yield tunable radio frequency (RF) filter 330 comprising: 
a plurality of process-dependent capacitors 110(1)-110(n); 
a plurality of switches 160(1)-160(n), wherein each of said plurality of process- dependent capacitors is connected to at least one of said plurality of switches; 
an auxiliary capacitor in said plurality of process-dependent capacitors being engaged by an ON-state switch in said plurality of switches; 
(any of the capacitors can be labeled “auxiliary” and “primary;” Col. 4 lines 34-54 “the capacitance of capacitor 110 is changed by switching any of individual capacitors 110(1), 110(2), . . . , 110(n) into or out of LC tank 100 using switches 160(1), 160(2), . . . , 160(n)”).
Regarding the limitation “permanently,” any of the switches may be open or closed permanently. Alternatively, Okada teaches Fig. 4 a tunable capacitor array having fuses F1-F9 that may be left whole or blown in order to achieve a desired overall capacitance. It would have been obvious to the person of ordinary skill at the time of filing to modify Tsai with the permanently engagable/ disengagable capacitors of Okada to permanently tune a resonant tank, as taught by Okada throughout.
Tsai does not explicitly teach that the switches are non-volatile switch. However, in analogous art, Moon teaches a non-volatile PCM switch for RF purposes. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Moon in order to eliminate the need for standby power and minimize parasitics, as taught by Moon.

Regarding Claims 3 and 23, Tsai, Okada and Moon teach the high-yield tunable RF filter of claims 2 and 22, wherein said PCM RF switch comprises a PCM and a heating element transverse to said PCM, said heating element approximately underlying an active segment of said PCM (see Fig. 5 of Moon, It would have been obvious to the person of ordinary skill at the time of filing to include this particular teaching to reduce parasitics, as taught by Moon throughout).

Regarding Claims 4 and 24, Tsai, Okada and Moon teach the high-yield tunable RF filter of claims 3 and 23, wherein said PCM is selected from the group consisting of germanium telluride (Moon Col. 5 line 40), germanium antimony telluride (GexSbyTez), germanium selenide (GexSey), and any other chalcogenide.

Regarding Claims 6 and 26, Tsai, Okada and Moon teach the high-yield tunable RF filter of claims 1 and 21, wherein said auxiliary capacitor permanently engaged by the switch causes said high-yield tunable RF filter to substantially reject an undesired frequency and to substantially admit a desired frequency (Tsai teaches a bandpass filter throughout, and in Col. 1 line 49 shows the pass frequency is a result effective variable dependent on the capacitance of a resonant tank which may be optimized by a person of ordinary skill, see MPEP 2144.05(II)).  

Regarding Claim 7, Tsai, Okada and Moon teach the high-yield tunable RF filter of claim 6, wherein said desired frequency corresponds to a first wireless communication standard and said undesired frequency corresponds to a second wireless communication standard (Tsai teaches throughout that a bandpass filter is used to pass a desired frequency, see Col. 1 line 49, the person of ordinary skill may optimize L and C to pass a desired frequency corresponding to a first wireless communication standard and reject all others including all other wireless communication standards, see MPEP 2144.05(II)).

Regarding Claim 8, Tsai, Okada and Moon teach the high-yield tunable RF filter of claim 6, wherein said desired frequency is between approximately 2.1 GHz and approximately 2.5 GHz, and said undesired frequency is between approximately 3.3 GHz and approximately 5.8 GHz (see again Col. 1 line 49, passband is a result effective variable of an LC resonant tank that may be optimized by the person of ordinary skill).

Regarding Claims 9 and 10, Tsai, Okada and Moon teach the high-yield tunable RF filter of claim 1, wherein said auxiliary capacitor is approximately ten percent (10%) greater or less than said primary capacitor (see again Col. 4 lines 34-54, the values of the components 110 may be chosen according to the equation provided in Col. 1 line 49; the person of ordinary skill may choose the vales of 110(1)-110(n) based upon the desired Q factor of the bandpass filter).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Moon as applied to claim 1 above, and further in view of 20100238603 to Chung.
Regarding Claims 11-13, Tsai, Okada and Moon teach the high-yield tunable RF filter of claim 1, but are silent regarding the specific type of capacitors used. However, in analogous art, Chung teaches in [0005] that MIM and MOM caps (which are a subsets of PP caps) are usually used for semiconductor devices. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chung since Tsai suggests the use of capacitors but is silent regarding specifics, motivating those of ordinary skill to seek out such teachings to practice the invention of Tsai.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Okada and Moon as applied to claims 1 and 21 above, and further in view of “Phase-change RF switches with Robust Switching Cycle Endurance” by Moon et al. (Moon2).
Regarding Claims 5 and 25, Tsai, Okada and Moon teach the high-yield tunable RF filter of claims 1 and 21, including that the heating elements is transverse to the PCM (see Moon Fig. 5), but do not teach that the contacts do not overlie the heating element.
However, in analogous art, Moon2 teaches that the contacts should not overlie the heating elements. It would have been obvious to the person of ordinary skill at the time of filing to modify Moon with Moon2 for robust switching endurance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812